Citation Nr: 0120922	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  97-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 7, 1995, 
for the award of entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from March 1982 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate her claim and of the action to be 
taken by VA.  

2.  The RO received the veteran's claim for entitlement to 
total disability rating based upon individual unemployability 
on March 7, 1995.

3.  No earlier unadjudicated formal or informal total 
disability rating based upon individual unemployability 
claims are of record and it is not factually ascertainable 
that the veteran became totally unemployable as a result of 
her service-connected disabilities in the year before the RO 
received her claim on March 7, 1995.


CONCLUSION OF LAW

An effective date earlier than March 7, 1995, for a total 
disability rating based upon individual unemployability is 
not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the claimant and her 
representative were adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA in an April 1997 statement of the case.  The 
applicable laws were cited and reasons and bases for the 
decision were provided.  

The VCAA also requires specific VA action to assist in 
developing a claim; however, the Board notes the present 
matter on appeal involves consideration of evidence 
previously of record and that no additional VA assistance was 
requested or required.  Therefore, the Board finds that VA 
has met the notice and duty to assist provisions contained in 
the new law.  In light of the notice and development action 
provided in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records include a September 1991 medical 
evaluation board examination which found the veteran was not 
qualified for service retention because of ear and 
audiological disorders.  It was noted the veteran was 
incapacitated by tinnitus, vertigo, and migraine headaches.  
A clinical psychiatric evaluation was normal.  

In October 1992, the RO received a copy of a September 1992 
private psychological evaluation which provided diagnoses of 
moderate, single episode, major depression, anxiety disorder, 
undifferentiated somatoform disorder, compulsive and 
dependent personality features, tinnitus, and vertigo.  No 
opinion as to employability was provided.

In a November 1992 rating decision, the RO granted 
entitlement to service connection for total abdominal 
hysterectomy and bilateral salpingo-oophorectomy for 
endometriosis and fibroid uterus, assigned a 50 percent 
disability rating, chronic labyrinthitis with tinnitus, 
assigned a 30 percent disability rating, chronic migraine 
headaches, assigned a 10 percent disability rating, and 
sinusitis, assigned a 0 percent disability rating.

In November 1992, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based upon 
Unemployability.  She indicated she had been unemployable 
since September 1991 because of her service-related 
disabilities bipolar disorder, tinnitus, and vertigo.  She 
reported her active service employment had been in recruiting 
and that since service she had applied for social work and 
general office positions.  She noted she had completed 
2 years of college education.

An April 1993 VA psychiatric examination included a diagnosis 
of bipolar affective disorder, mixed type primarily and 
presently depressed.  It was noted the veteran's employment 
or social adaptation was probably fairly markedly impaired.

In a December 1993 rating decision, the RO granted 
entitlement to service connection for bipolar disorder, 
assigned a 30 percent disability rating, and denied 
entitlement to total disability rating based upon individual 
unemployability and degenerative disc disease of the cervical 
spine.  The combined disability evaluation was 80 percent.  
The veteran was notified by correspondence dated December 14, 
1993, and informed of her appellate rights.

In correspondence dated in August 1994, the veteran requested 
the "Disability Review Board reevaluate [her] disability 
rating."  She noted the Department of Health and Human 
Services, Social Security Administration (SSA), found she 
became totally disabled in September 1992.  She submitted 
additional documentation including a copy of a January 1994 
SSA determination which found that beginning September 8, 
1992, the veteran's complaints of depression, anxiety, and 
limitations were credible and supported by medical evidence.

In a December 1994 rating decision, the RO denied increased 
ratings for the veteran's service-connected disabilities and 
denied entitlement to total disability rating based upon 
individual unemployability.  The veteran was notified by 
correspondence dated December 15, 1994, and informed of her 
appellate rights.

On March 7, 1995, the veteran submitted correspondence 
requesting "reconsideration for unemployability" based upon 
bipolar disorder.  She submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based upon 
Unemployability, which indicated she had been unemployable 
since March 1992 because of her service-connected bipolar 
disorder and migraines.  

She also submitted copies of a February 1995 private 
psychiatric examination report and a February 1995 private 
psychologist's statement.  The February 1995 examination 
report included a diagnosis of bipolar disorder, mixed type.  
The physician stated the veteran's prognosis was guarded due 
to non-compliance and that she was capable of performing well 
if she continues to take her medication regularly but that 
she was incapable of job responsibility.  The February 1995 
psychologist's statement noted the veteran received 
individual psychotherapy from September 1992 to March 1994 
for depression and anxiety secondary to medical difficulties 
and the resulting limitations.  It was the private 
psychologist's opinion that upon last contact the veteran was 
not capable of employment due to the chronic nature of her 
physical and emotional difficulties.

Subsequently in March 1995, the RO received copies of private 
medical records, including duplicate copies of the September 
1992 psychological evaluation and the February 1995 
psychologist's statement.  No other opinions as to 
employability were provided.  

Service department medical records dated from January 1994 to 
June 1995 were also received.  The reports include no opinion 
as to employability.

An October 1995 VA general medical examination report noted 
physical examination was unremarkable.  It was further 
indicated there was no evidence of significant change for the 
veteran's service-connected migraine headache disorder.

VA psychiatric examination in October 1995 included a 
diagnosis of chronic depression/bipolar disorder.  The 
examiner noted the veteran's incapacity to work or socialize 
was moderate.

In a July 1996 rating decision, the RO, inter alia, granted 
entitlement to service connection for total disability rating 
based upon individual unemployability effective from March 7, 
1995.  It was noted that based upon private medical evidence 
and VA examination findings reasonable doubt was conceded in 
favor of the veteran.  

In her notice of disagreement, the veteran asserted she was 
entitled to an effective date from April 2, 1992, the date 
after her discharge from active service.  She stated she had 
not been employed since service and that she had been trying 
to obtain a 100 percent rating since 1993.  

Analysis

As a preliminary matter, the Board finds the veteran's August 
1994 request for "reevaluation" of her disability rating 
and her March 1995 request for "reconsideration" were not 
notices of disagreement from the December 1993 and December 
1994 rating decisions.  VA law provides that a notice of 
disagreement be a written communication from a claimant or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  See 
38 C.F.R. § 20.201 (2000).  The veteran's statements are not 
construed as expressing dissatisfaction or disagreement with 
the respective rating decisions.

VA regulations provide that, except as otherwise provided, 
the effective date of a claim for an increased rating shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (2000).  The Board notes 
that a claim for a total disability rating based upon 
individual unemployability is essentially a claim for an 
increased rating.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date.  38 C.F.R. § 3.400(o)(2).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Board is not required to 
conjure up issues that were not raised by an appellant and 
the appellant must assert the claim expressly or by 
implication.  See Brannon v. West, 12 Vet. App. 32 (1998).  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of her service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with her education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

In this case, based upon a comprehensive review of the 
record, the Board finds the veteran's total disability rating 
based upon individual unemployability claim was received by 
the RO on March 7, 1995, and that entitlement to an effective 
date earlier than the date of claim is not warranted.  
Although the evidence includes an SSA determination which 
found the veteran was totally disabled beginning September 8, 
1992, the Board finds that other medical evidence of record 
including an October 1995 VA examination report indicated the 
veteran was not totally unemployable.  The Board finds that 
as there was evidence for and against the veteran's claim for 
a total disability rating based upon individual 
unemployability at the time of the July 1996 rating decision 
and that it is not factually ascertainable that she was 
totally unemployable prior to the date of her claim.  The 
record indicates the RO granted entitlement to a total 
disability rating based upon individual unemployability by 
applying reasonable doubt in the veteran's favor.  There is 
no evidence of any earlier unadjudicated formal or informal 
total disability rating based upon individual unemployability 
claims.

The Board notes that SSA findings may be pertinent to an 
adjudication of a claim for VA benefits and that VA has a 
duty to assist the veteran in gathering those records; 
however, SSA decisions are not controlling for VA purposes.  
See Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992).  The Board also notes that the January 1994 SSA 
determination was more than one year before the receipt of 
the veteran's claim in March 1995 and was previously 
considered by the RO in the December 1994 rating decision.

The Court has held that a claim for a total disability rating 
based upon individual unemployability is reasonably raised 
when a claimant whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) requests entitlement to an 
increased rating and there is evidence of current service-
connected unemployability in the claimant's claims file or in 
records under VA control.  See Norris v. West, 12 Vet. App. 
413, 421 (1999).  In this case, however, there was no 
evidence of service-connected unemployability in records 
under VA control that were not previously considered by the 
RO.  Therefore, the Board finds entitlement to an earlier 
effective date based upon a reasonably raised total 
disability rating based upon individual unemployability claim 
basis is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Based upon the 
evidence of record, the Board finds entitlement to an 
effective date for a total disability rating based upon 
individual unemployability earlier than March 7, 1995, is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim.



ORDER

The claim for entitlement to an effective date earlier than 
March 7, 1995, for the award of entitlement to a total 
disability rating based upon individual unemployability is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

